MEMORANDUM **
Plaintiff/Appellant, Gregory J. LaRoche (“LaRoche”), appeals the district court’s grant of summary judgment in favor of the United States Securities and Exchange Commission (“SEC”) on LaRoche’s claim under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
In a FOIA case where “‘an adequate factual basis exists’ ” for the district court’s decision, and “[wjhere the district court’s decision turns mainly on its findings of fact, we apply the ‘clearly erroneous’ standard.” Lion Raisins Inc. v. Dep’t of Agric., 354 F.3d 1072, 1078 (9th Cir. 2004) (citations omitted).
The district court’s conclusion that the SEC was entitled to summary judgment was not clearly erroneous because it is undisputed that the records sought by La-Roche are not “readily reproducible” by the SEC, see 5 U.S.C. § 552(a)(3)(B), in the searchable electronic format LaRoche requested, and an agency is not required to create new documents in order to satisfy a FOIA request. See Kissinger v. Reporters Comm. for the Freedom of the *232Press, 445 U.S. 136, 151-52, 100 S.Ct. 960, 63 L.Ed.2d 267 (1980).
Therefore, the district court’s grant of summary judgment in favor of the SEC is affirmed. Each party shall bear their own costs on appeal.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.